Title: To James Madison from Edmund Pendleton, 30 April 1781
From: Pendleton, Edmund
To: Madison, James

 

Dear Sir:
Virga. April 30. 1781
Since my last yr. two favrs of the 10th & 17th have come to hand together, a week’s mail having fail’d to come to Fredericksburg on Account of the Enemy’s being up Potowmack, and that I judge was the reason of yr missing my letter of that week, which has probably since reached you. I hope I give all the credit due to the Report of the Russian junction with Great Britain when I don’t believe a word of it, such an event may take place at some future period, but the haughty temper of the latter must come down first.
You’l probably have heard of the Progress of General Philips in this State, they paid a visit to York & Wmsburg, where they behaved civilly enough doing little or no mischief. Our Militia at the latter place consisting of about 800 under the command of Colo. Innes were able to have repelled the party who came there, but Innes knowing they had sent a large body to land [up James River to cut off his retreat, very prudently retired in time &] cross’d Pamunky at Ruffin’s Ferry. The Enemy remain’d but a few days at Wmsburg, went up James & Appamattox River, landed at Cedar Point & march’d to Blandford, where Genl Muhlenburg, who had come up by land on the South side of James River & was joined by some militia of the Neighbourhood to the Amo[unt] in the whole of about 1500, was Posted to oppose them; a warm conflict ensued, which lasted about 25 Minutes, in which I am happy in assuring you, our Militia discovered a Bravery which would have done honour to Veteran troops, & gives a happy presage of our being finally able to repel these Invaders. It was with difficulty that the general could bring them off when he judged it prudent to do so, and they retreated in good order with their cannon to our camp at Chesterfield Court House. As I have seen no official Account, I can only give you that I have had from different persons who were in the Action, & say our loss in kill’d, wounded & Missing is about 100[.] they speak from conjecture only when they say they must have killed at least 200 of the Enemy, but I think our Marks men must in that time have done very considerable Execution, & left them little but the name of Victory to boast of. Reports are Various & uncertain as to their motions since the Action, at one time they are on their March to Richmond & at others that they are at Manchester on the Opposite side of the River. I wish they may persevere in their Intention to Possess our Capital once more, as I think a good Account will in that case be given of them, but I rather suspect they are shewing such an intention whilst their Vessels load with tobacco at Petersburg, & then they will go to the Mouth of Appamattox & ship themselves for Portsmouth. Innes with his body of men has joined Colo. Wood who had another at Richmond that is daily reinforcing, but to crown our hopes, the Marquis’s Troops would reach that post [today or?] last night. I had the pleasure of seeing them as they pass’d and they are indeed a fine body of men, I anticipate the spirits their appearance must give Our Militia, & I hope in my next to be able to give you some pleasing Intelligence, in the meantime I am
Yr very affe
Edmd Pendleton
I have just heard that the Marquis’s Troops March’d from Han[ove]r Court House (about 20 Miles from Richmond) 3 hours before day yesterday Morning by order from him who was at Richmond—so that I suppose the Enemy was approaching & we may expect to hear of an Action.
